Citation Nr: 0501716	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  02-12 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disability, to include hiatal hernia.

2.  Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to a compensable (increased) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his brother and D.V. 

ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to January 
1988.  This matter arises from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran was afforded a personal hearing at the RO before 
the undersigned veterans law judge in June 2004.  A 
transcript of that hearing is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

At his 2004 personal hearing, the veteran requested that VA 
obtain outstanding treatment records from the Oakland Park VA 
Medical Center.  He reported that he had started receiving 
routine treatment through that facility in 2000.  He also 
recalled having had an audiology examination conducted at 
that facility.  There are no VA treatment records currently 
on file.  Those records must be obtained.  Records generated 
by VA are constructively included within the record.  If 
records of VA treatment are material to the issue on appeal 
and are not included within the claims folder, a remand is 
necessary to acquire such VA records.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); see also 38 C.F.R. § 3.159.

The Board also notes that the veteran's most recent VA 
psychiatric and audiology examinations are now over 3 years 
old.  The veteran should be afforded another psychiatric and 
audiology examination to determine the extent and severity of 
his service-connected disabilities.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
"fulfillment of the statutory duty to assist . . . includes 
the conduct of a thorough and contemporaneous medical 
examination . . . so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Finally, at his June 2004 personal hearing, the veteran 
stated that a private care physician had told him that his 
diagnosed hiatal hernia was etiologically related to his 
active service.  The veteran was provided a 30-day period to 
submit such an opinion in writing.  Nothing was received.  
However, as the matter must be returned to the RO to obtain 
the outstanding VA treatment records, the veteran should be 
provided another opportunity to submit the written opinion.


Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should ask the veteran to 
provide a list of the names and addresses 
of all private and VA doctors and medical 
care facilities (hospitals, HMOs, VA 
Medical Centers, VA Outpatient Clinics, 
etc.) that have treated the veteran for 
his PTSD, hearing loss, and/or 
gastrointestinal problems.  If any of 
these records cannot be obtained, inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.

The RO should also request the veteran to 
submit any additional medical evidence in 
his possession that tends to show that 
his current hiatal hernia had its onset 
during his active military or is 
otherwise etiologically related thereto.  
Such evidence may include, but is not 
limited to, a written statement from a 
physician.

2.  The RO should obtain a copy of the 
veteran's complete medical file from the 
Oakland Park VAMC since January 2000.

3.  After the foregoing has been 
completed, the veteran should be afforded 
VA audiological and ear examinations to 
assess the current level of his bilateral 
hearing loss disability.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.  The 
examiner is requested to report 
complaints and clinical findings in 
detail, including pure-tone threshold 
averages and speech discrimination 
scores.

4.  The veteran should also be scheduled 
for a VA psychiatric examination to 
determine the current severity of his 
service-connected PTSD.  The examiner is 
requested to determine all current 
manifestations associated with the 
veteran's PTSD and to comment on their 
severity.  The examination should 
specifically address the degree of social 
and occupational impairment caused by the 
veteran's PTSD.  A current Global 
Assessment of Functioning (GAF) scale 
score should be provided.  The claims 
folder should be available for review in 
conjunction with the examination.  The 
examiner should also indicate the effect, 
if any, that the veteran's PTSD has on 
his employability.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail.

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any issue remains denied, provide the 
appellant and his representative with a 
new supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim, 
including the applicable legal authority 
(including the VCAA) as well as a summary 
of any evidence received since the 
issuance of Statement of the Case in 
August 2002.  Allow an appropriate period 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (4).


